Citation Nr: 1312537	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-30 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable evaluation for recurrent pterygium, right eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1962 to June 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

In January 2012 the Veteran submitted additional evidence (an August 2010 private treatment record) with a waiver of RO initial consideration.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2012).

In January 2012 the Veteran also presented testimony relevant to the issue on appeal before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing held at the RO.  A transcript of the hearing is associated with the record.

The Board notes that in May 2008 the Veteran appears to raise a claim of entitlement to service connection for a left eye disability as secondary to his service-connected recurrent pterygium, right eye.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, it is referred to the AOJ for appropriate action. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims files, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

Right eye pterygium is not shown to be productive of a level of corrected visual acuity worse than 20/30 in both eyes. 



CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation for the service-connected pterygium of the right eye have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.79 including Diagnostic Code 6018, 6034 (in effect prior to December 10, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Service connection was established for right eye pterygium in a November 1968 decision and a noncompensable disability rating was assigned under Diagnostic Code 6034, effective the date of service connection, August 6, 1968.  The instant claim for an increased rating was submitted in May 2008.

The Board notes that in December 2008, the eye regulations were revised.  73 Fed. Reg. 66543 (Nov. 10, 2008).  The new regulations, however, only apply to applications for benefits received by VA on or after December 10, 2008.  

Under Diagnostic Code 6034 (in effect prior to December 10, 2008), pterygium is to be rated on loss of vision, if any.  In order to qualify for a 10 percent rating under Diagnostic Code 6034, there must be loss of vision upon which to evaluate the condition. 

Evaluations for impairment of central visual acuity range from noncompensable to 100 percent.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079. 

Under Diagnostic Code 6079, a noncompensable evaluation is warranted where vision is 20/40 in both eyes.  A 10 percent evaluation is warranted where vision is 20/50, 20/70 or 20/100 in one eye and 20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6078 and 6079 (2008).  A 10 percent evaluation is also warranted where vision is 20/50 in both eyes.  Id.  The evaluations continue to increase for additional impairment of central visual acuity, which is to be measured based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. §§ 4.75, 4.83a, and 4.84a, Table V.

Effective December 10, 2008, Diagnostic Code 6034 was significantly revised and re-codified at 38 C.F.R. § 4.79.  The revised diagnostic code states that a pterygium is rated based on visual impairment, disfigurement, conjunctivitis, etc, depending on the particular findings.  See 38 C.F.R. § 4.79, Diagnostic Code 6034 (2012).  However, as stated above, the Board will not apply this revised criterion.

The Veteran stated in his May 2008 claim for an increased rating that his service-connected right eye was blurry, and he had to use magnifying glasses to read.  He also described difficulty driving and watching television and that bright light and sun bothered his eyes.

The Veteran was afforded a VA examination in July 2008 in which he reported that his right eye would get blurry and that the eye had been operated on 4 or 5 times.  Physical examination showed no visual field defect and corrected visual acuity was at best 20/30+ in the right eye and 20/25- in the left eye, far vision, and 20/25 bilaterally for near vision.

The Veteran submitted a notice of disagreement in February 2010 in which he stated that his right eye condition was worse and that he required glasses.  He stated that his right eye vision was cloudy and weak.

A private treatment record in August 2010 showed a diagnosis of pterygium and that the Veteran was to receive glasses.

The Veteran was afforded a VA examination in May 2011 in which he reported dryness and blurring.  Physical examination showed no visual field defect and corrected visual acuity was at best 20/30 bilaterally for distance and near; no physical findings of abnormal lacrimal duct function were noted; pterygium nasal scar 2' was noted.

As noted above, the Veteran testified before the undersigned VLJ in January 2012, stating that his right eye was blurry and that glasses did not correct the problem.  He also stated that mucus would form between the lens of his eye and his eyeball.

As noted above, Diagnostic Code 6034, effective prior to December 2008 provides that pterygium is to be rated on loss of vision, if any.  Under Diagnostic Code 6079, a noncompensable evaluation is warranted where vision is 20/40 or better in both eyes.  The Board notes that impairment of central visual acuity is to be measured based on the best distant vision obtainable after the best correction by glasses.  See 38 C.F.R. §§ 4.75, 4.83a, and 4.84a, Table V.  The medical evidence of record shows that the Veteran's visual acuity was 20/30, at worst, in both the right and left eye after correction by glasses. 

The Board finds, therefore, that a compensable evaluation is not warranted for pterygium under Diagnostic Code 6034.  See 38 C.F.R. § 4.84a, Diagnostic Code 6034 (in effect prior to December 10, 2008).

The Board has also considered the Veteran's statements that his disability is worse than currently rated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of the disorder according to the appropriate diagnostic codes.

Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the VA examination reports and clinical records discussed below) directly address the criteria under which this disability is evaluated.

The Board acknowledges the Veteran's contentions and understands his strong beliefs that his pterygium of the right eye warrants a compensable rating.  However, after considering the totality of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and a compensable rating for pterygium of the right eye is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Consideration

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b) (1) (2012).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b) (1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b) (1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court also clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. Id.  

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b) (1) and determined referral for extraschedular consideration is not warranted in this case.  The record does not establish that the rating criteria are inadequate for the period on appeal.  

Also, entitlement to a total rating based on individual unemployability (TDIU) as a result of this disability has already been denied.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  Therefore, no referral for extraschedular consideration is required for either period on appeal and no further analysis is in order.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

As to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records and post-service treatment records.  These records, adequately identified as relevant to the Veteran's claims, have been obtained, to the extent possible, or otherwise submitted and are associated with the claims file.  
Moreover, VA has afforded the Veteran with VA examinations in connection with his claim. The examination reports have been reviewed, and they cumulatively include all relevant findings necessary to evaluate the claims adjudicated herein. Collectively, the reports are deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Significantly, neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.


ORDER

Entitlement to a compensable evaluation for recurrent pterygium, right eye, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


